           Case 7:20-mj-07643-UA Document 3 Filed 07/23/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                 United States Attorney
                                                 Southern District of New York

                                                 United States District Courthouse
                                                 300 Quarropas Street
                                                 White Plains, New York 10601


                                                  July 23, 2020
BY EMAIL
The Honorable Judith McCarthy
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re: United States v. Bornwakim Pilgrim, 20 Mag. 7643

Dear Judge McCarthy:

       The Government respectfully requests that the currently sealed complaint in the above-
referenced case be unsealed, in advance of the defendant’s presentment. The Government will
serve a copy of this letter and the complaint on defense counsel Sam Braverman, Esq. The
Government is available to answer any questions the Court may have.


                                          Very truly yours,

                                          AUDREY STRAUSS
                                          Acting United States Attorney



                                       by: /s Samuel L. Raymond
                                           Samuel L. Raymond
                                           Assistant United States Attorney
                                           (212) 637-6519

cc: Sam Braverman(by email)



SO ORDERED:

_________________________________ 7-23-2020
JUDITH C. McCARTHY
United States Magistrate Judge
